Title: From Thomas Jefferson to John Armstrong, Jr., 29 March 1807
From: Jefferson, Thomas
To: Armstrong, John, Jr.


                        
                            Washington Mar. 29. 07.
                        
                        Th: Jefferson takes the liberty of putting two letters under the protection of General Armstrong’s
                            cover. should mr Warden not be at Paris, the General is requested to take out the letter to mr Lasteyrie & have it
                            delivered. otherwise to stick a wafer in the one to mr. Warden & have it delivered to him if at Paris.   the letter to
                            Count Diodati, he is particularly anxious should get to hand safely, he was Min. Plenipo. of the Duke of Mecklenburg while
                            Th:J. was at Paris.   Th:J salutes General Armstrong with friendship & respect.
                        
                            
                        
                    